Citation Nr: 0124896	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-23 498	)	DATE
	)
	)


THE ISSUE

Whether the July 2000 decision of the Board of Veterans' 
Appeals (Board) that granted an earlier effective date of 
September 16, 1991, for service connection for mood disorder 
should be reversed or revised based on the grounds of clear 
and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1964.

A Department of Veterans Affairs (VA) Regional Office (RO) 
rating decision in July 1997 granted service connection for 
mood disorder as being due to the veteran's service-connected 
tinnitus and bilateral hearing loss.  A 10 percent evaluation 
was assigned for the mood disorder, effective from April 14, 
1993.  The veteran appealed for an earlier effective date for 
service connection for the mood disorder, and a July 2000 
Board decision granted an earlier effective date of September 
16, 1991, for service connection for this condition.

This matter is before the Board as an original action on the 
motion of the veteran received in November 2000.  In this 
motion, he alleges there was CUE in the July 2000 Board 
decision for failing to assigned an earlier effective date of 
March 1976 for service connection for the mood disorder.  The 
veteran had been granted service connection for tinnitus, 
rated 10 percent disabling, and bilateral hearing loss, rated 
0 percent disabling, both effective in March 1976.  He 
asserts that the ringing in his ears is a psychiatric 
disability, so the 10 percent award for his mood disorder 
should have been effective in March 1976.  He also asserts 
that he should have separate awards for tinnitus and for the 
ringing in his ears.


FINDINGS OF FACT

1.  In a July 2000 decision, the Board granted an earlier 
effective date of September 16, 1991, for secondary service 
connection for mood disorder.

2.  There was a tenable basis for the Board's July 2000 
decision.

3.  The evidence of record at the time of the Board's July 
2000 decision did not warrant granting an earlier effective 
date in March 1976 for service connection for mood disorder, 
and the July 2000 Board decision considered the appropriate 
statutory and regulatory criteria.


CONCLUSION OF LAW

The July 2000 Board decision, granting an earlier effective 
date of September 16, 1991, for service connection for mood 
disorder, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1403 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516(Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of CUE.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of CUE.  64 Fed. Reg. 2134-2141 (1999).  It is 
apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F. 3d 
1377, 1382-83 (Fed. Cir. 1998).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  CUE is defined in Rule 1403(a) of 
the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  Review for CUE in a prior 
Board decision must be based on the record and the law as it 
existed when that decision was made.  38 C.F.R. § 20.1403(b); 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Russell, 3 Vet. App. 313-
314.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  Similarly, absent VA's commission 
of "a grave procedural error," see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Court has held that the VA's 
breach of its duty to assist cannot form a basis for a claim 
of CUE.  Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  The Federal 
Circuit reasoned that 38 C.F.R. § 20.1404(b), in conjunction 
with the rule codified at 38 C.F.R. § 20.1409(c), operated to 
prevent Board review of any CUE claim that was the subject of 
a motion that was denied for failure to comply with the 
filing and pleading requirements of the rule codified at 38 
C.F.R. § 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that recently in Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) the Federal Circuit 
rendered several holdings which were subsequently addressed 
in a precedent opinion of the VA General Counsel.  In 
VAOPGCPREC 12-2001 it was held, in essence, that Roberson 
conflicted with other case law of the Federal Circuit and did 
not overrule the conflicting cases.  Thus, it was held in the 
VAOPGCPREC 12-2001 that the standard for adjudication of 
alleged CUE remained the same and that there was no duty to 
fully develop a motion alleging CUE because there is nothing 
to develop in light of the fact that a determination of CUE 
is limited to the evidence on file, or constructively on 
file, at the time of the decision being challenged.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(2001).  Otherwise, it is the date of receipt of the claim or 
it is the date entitlement arose or the date of receipt of 
the claim, whichever is later.

New and material evidence, other than service department 
records:  Received after final disallowance.  Date of receipt 
of new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(ii).

An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  


Analysis

The evidence of record at the time of the July 2000 Board 
decision included service, private, and VA medical records 
that did not show the presence of a psychiatric disability in 
service or for many years later.  A private medical report 
received in April 1993 linked the veteran's psychiatric 
condition to his service-connected tinnitus and bilateral 
hearing loss, and a July 1997 RO rating decision granted 
service connection for mood disorder, effective from April 
14, 1993.  The July 2000 Board decision found that the 
veteran had submitted a claim for service connection for a 
psychiatric disability on September 16, 1991, and granted 
service connection for the mood disorder from this earlier 
effective date.

A review of the records shows that a June 1983 RO rating 
decision denied service connection for a psychiatric 
disability.  The veteran was notified of this determination 
in July 1983 and he did not appeal.  In July 1990, the 
veteran submitted an application to reopen the claim for 
service connection for a psychiatric disability, and the RO 
notified him in July 1990 that new and material evidence was 
needed to reopen the claim for service connection for a 
psychiatric disability.  In April 1991, the RO denied the 
claim because no new and material evidence was received.  A 
review of the record does not show receipt of correspondence 
from the veteran from April 1991 to September 16, 1991, that 
clearly constitutes a claim for service connection for a 
psychiatric disability.  

The evidence of record at the time of the July 1997 RO rating 
decision, which granted secondary service connection for mood 
disorder, included a decision from an Administrative Law 
Judge (ALJ) of the Social Security Administration (SSA) dated 
in December 1977 and received around 1990 that denied the 
veteran's claim for SSA disability benefits.  The ALJ 
decision notes that the evidence considered included a 
consultative examination conducted in June 1976 by J. James 
Pegues, M.D., a neuropsychiatrist.  Dr. Pegues stated that 
the veteran had a normal lumbar lordosis and lumbar 
movements.  There was no evidence of motor, sensory or reflex 
changes of the lower extremities.  Dr. Pegues concluded that 
the veteran seemed to have a major emotional component to his 
complaints.  Based on this medical report, that suggests the 
presence of a psychiatric condition, the veteran now alleges 
that the July 2000 Board decision contained CUE because it 
should have granted service connection for mood disorder, 
effective from March 1976, the effective date of service 
connection for his tinnitus and bilateral hearing loss.  

The record does not show that service connection was in 
effect for any disorder other than tinnitus and bilateral 
hearing loss, and the report of Dr. Pegues does not link the 
veteran's "emotional component" noted in 1976, many years 
after service, to either of these conditions or an incident 
of service.  This evidence does not show error in the July 
2000 Board decision.  In order to reverse or revise this 
Board decision based on CUE, there must be error or fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).

Nor is there merit in the assertion that tinnitus is a mental 
disorder and therefore the currently service-connected mood 
disorder should be compensated retroactively to 1976.  In 
fact, the tinnitus has been rated 10 percent disabling since 
1976.  The service-connected mental disorder is rated 
separately and is a different disability.  At any rate, the 
merit of this assertion is not "undebatable."  As for the 
assertion that the tinnitus and the ringing in the ears 
should each be rated back to 1976, the Board notes that 
tinnitus is the ringing in the ears, and the same disability 
may not be evaluated under various diagnoses.  38 C.F.R. 
§ 4.14 (2001).  Moreover, this assertion has nothing to do 
with the effective date for service connection for the mood 
disorder.   

A review of the evidence of record at the time of the July 
2000 Board decision shows a tenable basis to support that 
decision.  The July 2000 Board decision was in compliance 
with the appropriate statutory and regulatory criteria noted 
above and the Board finds that this decision did not contain 
CUE in granting service connection for mood disorder from the 
earlier effective date of September 16, 1991.



ORDER

The motion for reversal or revision of the July 2000 Board 
decision, based on CUE, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 


